Citation Nr: 9924741	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury with sensory paralysis of 
the axillary nerve and atrophy of the deltoid muscle, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1960 to November 1962.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, increased the rating for 
the veteran's service-connected left shoulder disability from 
10 to 30 percent.  The RO also assigned a temporary 100 
percent rating, pursuant to 38 C.F.R. § 4.30, to cover a 
period of convalescence following surgery for the disability; 
upon termination of the temporary 100 percent rating, the 30 
percent rating resumed.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for a rating higher than 30 
percent.


REMAND

The veteran alleges that he experiences chronic pain, painful 
and limited motion, and weakness in his left shoulder as a 
result of dislocating it during service in a parachuting 
training exercise at Fort Bragg, North Carolina.  He also 
points out that he has sensory paralysis of the axillary 
nerve and atrophy of the deltoid muscle.

The veteran indicated during a January 1998 VA compensation 
examination that he had been unemployed for 3 years.  He said 
that he was "laid off" from his job as a machinist for the 
Westinghouse Company-for whom he had worked for 28 years-
but that his left shoulder and arm were relatively 
asymptomatic when that occurred, suggesting that his 
employment was not terminated because of his service-
connected disability.  However, after examining the veteran, 
the VA physician advised him to try and obtain employment 
that is more sedentary ("light duty"), in the event that he 
returned to work.  When the examiner submitted an addendum to 
the report of that evaluation later in January 1998, he 
indicated that the veteran is not physically capable of 
returning to his job as a machinist because the position is 
labor intensive ("heavy work") and requires that he line up 
castings on a machine, using both of his arms.  Therefore, 
the examiner concluded that, inasmuch as the veteran cannot 
do this type of work due to the severity of his left shoulder 
disability, he should be considered as "unemployable at this 
time for all practical purposes."

In his November 1998 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran alleged that he is unemployable 
because of the severity of his left shoulder disability.  His 
representative also alleged this in a January 1999 statement, 
after which the RO reportedly sent the veteran an application 
for a total disability rating based on individual 
unemployability (TDIU) due to his service-connected 
disability.  See a January 1999 Report of Contact.  Since 
this issue is "inextricably intertwined" with the issue on 
appeal, and since it's unclear whether he has filed a TDIU 
claim, and, if so, the RO's determination concerning it, 
consideration of his claim for a higher rating for his left 
shoulder disability must be deferred until this is resolved.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The RO 
also must consider whether the veteran is entitled to a 
higher rating on an extra-schedular basis, in light of the 
comments of the VA physician who examined him in 
January 1998.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  If he hasn't already done so, the 
veteran should complete and submit his 
application for a TDIU (VA Form 21-8940).

2.  If the veteran submits a claim for a 
TDIU, then the RO should adjudicate the 
claim based on a review of all of the 
relevant evidence of record, including 
the report of the January 1998 VA 
compensation examination.  Even if the 
veteran doesn't submit a claim for a 
TDIU, the RO should consider whether he 
is entitled to a rating higher than 30 
percent for his left shoulder disability 
on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1).  If so entitled, 
the RO should refer this case to the 
Under Secretary for Benefits or 
the Director of Compensation and Pension 
Service for possible assignment of an 
extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).

3.  If the benefits requested continue to 
be denied, then the RO should provide the 
veteran an appropriate Supplemental 
Statement of the Case (SSOC) and give him 
and his representative time to submit 
written or other argument in response 
prior to the case being returned to the 
Board for further consideration.

The purpose of this REMAND is to afford further consideration 
of the veteran's claim; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
He does not need to take any action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.







		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).












